FILED !N COURT OF APPEALS
                                                  12th Court cl Appeals District"




                                                                  EXAS
                                                  CATHY S. LUSK, CLi



                                                                           FILE COPY


        RE:   Case    No.   15-0186                              DATE         4/10/2015
        COA #:   12-12-00312-CV              TC#:       3-41481
STYLE:GERALD     K.    JOHNSON
   v.   CHRISTINE      EVANS   AND    FREDERICK         M.    EVANS
     A petition for review was filed today in the
above-styled case.  Respondent may file either a
response, or a waiver of response.   If you file a
waiver, the Court will not grant the petition without
first requesting a response.  (Tex. R. App . P. 53.3)
There is no fee for a response or a waiver.

                               MS.   CATHY   S.     LUSK
                               CLERK,   TWELFTH COURT OF APPEALS
                               1517 WEST FRONT,              SUITE 354
                               TYLER, TX  75702